Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they encompass signals per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, and 9 of U.S. Patent No. US10958578B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of claims 1, 3-5, and 9 of US10958578B2 by omitting or broadening limitations in the independent claims, such as that the message is a notification receives from a cloud service.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 1, the claims of US10958578B2 disclose:
“A method comprising: receiving, by a processing system including a processor, a message from a service identifying a proximity application;” ([claim 1]: “A method, comprising: receiving, by a wireless device, a notification from a cloud-based service identifying a proximity application;”)
“executing, by the processing system, the proximity application;” ([claim 1]: “executing, by the wireless device, the proximity application;”)
“determining, by the processing system using the proximity application, dual communications paths to a sensory event notification system; and” ([claim 1]: “determining, by the wireless device executing the proximity application, dual communications paths to a security system;”)
“selecting, by the processing system, a peer connectivity of the dual communications paths for communications with the sensory event notification system.” ([claim 1]: “selecting, by the wireless device executing the proximity application, the peer connectivity for communications with the security system.”)
Regarding claim 2, the claims of US10958578B2 disclose all the features of the parent claim. 
US10958578B2 further discloses “wherein the service comprises a cloud-based service.” ([claim 1]: “a notification from a cloud-based service identifying a proximity application;”)
Regarding claim 3, the claims of US10958578B2 disclose all the features of the parent claim. 
US10958578B2 further discloses “wherein the sensory event notification system comprises a security system including a controller, wherein the dual communications paths include the controller of the security system.” ([claim 9]: “determining dual communications paths to a controller associated with a security system by executing the proximity application;”)
Regarding claim 4, the claims of US10958578B2 disclose all the features of the parent claim. 
US10958578B2 further discloses “further comprising facilitating, by the processing system, the dual communications paths to the security system via a wide area network and a local area network.” ([claim 9]: “wherein the operations further comprise establishing the dual communications paths to the controller via both a wide area network and a local area network.”)
Regarding claim 5, the claims of US10958578B2 disclose all the features of the parent claim. 
US10958578B2 further discloses “wherein the proximity application executes on a wireless device, and further comprising determining, by the processing system, the peer connectivity of the wireless device to the security system.” ([claim 1]: “identifying, by the wireless device executing the proximity application, a logical rule that specifies a selection of a peer connectivity of the dual communications paths to the security system; and”)
Regarding claim 6, the claims of US10958578B2 disclose all the features of the parent claim. 
US10958578B2 further discloses “further comprising receiving, by the processing system, a wireless network broadcast by the security system.” ([claim 3]: “further comprising receiving a wireless network broadcast by the security system.”)
Regarding claim 7, the claims of US10958578B2 disclose all the features of the parent claim. 
US10958578B2 further discloses “further comprising identifying, by the processing system executing the proximity application, a logical rule regarding the selecting.” ([claim 1]: “a logical rule that specifies a selection of a peer connectivity of the dual communications paths to the security system; and”)
Regarding claim 8, the claims of US10958578B2 disclose all the features of the parent claim. 
US10958578B2 further discloses “wherein the selecting is performed in accordance with the logical rule.” ([claim 1]: “a logical rule that specifies a selection of a peer connectivity of the dual communications paths to the security system; and”)
Regarding claim 9, the claims of US10958578B2 disclose all the features of the parent claim. 
US10958578B2 further discloses “further comprising determining, by the processing system, a cellular network as the peer connectivity.” ([claim 4]: “further comprising determining a cellular network as the peer connectivity.”)
Regarding claim 10, the claims of US10958578B2 disclose all the features of the parent claim. 
US10958578B2 further discloses “further comprising determining, by the processing system, a congestion associated with at least one of the dual communications paths.” ([claim 5]: “further comprising determining a congestion associated with the one of the dual communications paths.”)
Claims 11 and 16 are similar to claim 1-2 with the differences being merely that claim 1-2 is directed towards a method while claim 11 and 16 are directed towards an apparatus with generic hardware implementing the method and a machine-readable medium that contains instructions that are used to perform the method. Thus, claims 11 and 16 are rejected for similar reasons to claim 1-2.
Similarly, claims 12 and 17 are similar to claims 3 and are rejected for similar reasons.
Similarly, claims 13 and 18 are similar to claims 4 and are rejected for similar reasons.
Similarly, claims 14 and 19 are similar to claims 5-6 and are rejected for similar reasons.
Similarly, claims 15 and 20 are similar to claims 7-8 and are rejected for similar reasons.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 6-8 of U.S. Patent No. US10057172B2 in view of Scalisi (US 20150049191 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of claims 1-2 and 6-8 of US10057172B2 by omitting or broadening limitations in the independent claims.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 1, the claims of US10057172B2 disclose:
“A method comprising: receiving, by a processing system including a processor, a message from a service identifying a proximity application;” ([claim 1]: “receiving an electronic push notification via a cellular network, the electronic push notification sent from a push notification service to a mobile device;”)
“executing, by the processing system, the proximity application;” ([claim 1]: “executing a proximity application by the mobile device”)
“determining, by the processing system using the proximity application, dual communications paths to a sensory event notification system; and” ([claim 1]: “determining simultaneous communications paths between the security controller and the mobile device; and”)
“selecting, by the processing system, a peer connectivity of the dual communications paths for communications with the sensory event notification system.” ([claim 1]: “forcing a selection of one of the simultaneous communications paths between the security controller and the mobile device based on the peer connectivity.”)

Regarding claim 2, the claims of US10057172B2 disclose all the features of the parent claim. 
US10057172B2 does not explicitly disclose “wherein the service comprises a cloud-based service.”
However, Scalisi discloses the missing feature that the notification is received “from a cloud-based service” ([para 0541]: “If a visitor is detected at 2704, then the service provider 2604 may, at 2706, send a notification to one or more remote computing devices 2608, or mobile devices, based on current settings.” ; [para 0492]: “Additionally, it should be noted that in some embodiments, the service provider computers 2604 may be executed by at least one virtual machine implemented in a hosted computing environment… A hosted computing environment may also be referred to as a cloud-computing environment.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the claims of US10057172B2 and Scalisi, to modify the connection selection and data transmission as disclosed by the claims of US10057172B2, to occur upon receiving a notification from a cloud based service as disclosed by Scalisi. The motivation for only establishing a connection after receiving a notification from a cloud based service is that the cloud based service can be used to determine based on a user established set of rules whether or not the user would want to establish a connection and receive data, hence the user would be able to avoid establishing a connection and receiving data that they do not wish to receive, hence preventing a waste of transmission resources and power, thereby enhancing system efficiency . Therefore, it would have been obvious to combine the claims of US10057172B2 with Scalisi to obtain the invention as specified in the instant claim.
Regarding claim 3, the claims of US10057172B2 disclose all the features of the parent claim. 
US10057172B2 further discloses “wherein the sensory event notification system comprises a security system including a controller, wherein the dual communications paths include the controller of the security system.” ([claim 1]: “the proximity application determining a geographic proximity of the mobile device to a security controller associated with a security system based on a peer connectivity between the mobile device and the security controller;”)
Regarding claim 4, the claims of US10057172B2 disclose all the features of the parent claim. 
US10057172B2 further discloses “further comprising facilitating, by the processing system, the dual communications paths to the security system via a wide area network and a local area network.” ([claim 8]: “via a cellular network… determining one of the simultaneous communications paths traverses a shorter geographic distance based on a reception of a wireless local area network transmitted by the controller associated with the security system;”)
Regarding claim 5, the claims of US10057172B2 disclose all the features of the parent claim. 
US10057172B2 further discloses “wherein the proximity application executes on a wireless device, and further comprising determining, by the processing system, the peer connectivity of the wireless device to the security system.” ([claim 1]: “forcing a selection of one of the simultaneous communications paths between the security controller and the mobile device based on the peer connectivity.”)
Regarding claim 6, the claims of US10057172B2 disclose all the features of the parent claim. 
US10057172B2 further discloses “further comprising receiving, by the processing system, a wireless network broadcast by the security system.” ([claim 6]: “wherein the operations further comprise receiving a remote notification address.”)
Regarding claim 7, the claims of US10057172B2 disclose all the features of the parent claim. 
US10057172B2 does not explicitly disclose “further comprising identifying, by the processing system executing the proximity application, a logical rule regarding the selecting.”
However, Scalisi discloses the missing feature “further comprising identifying, by the processing system executing the proximity application, a logical rule regarding the selecting.” ([para 0314]: “In some cases, the computing device recognizes the name of the network of the security system, automatically joins the network of the security system, and transmits the name and password of the target network to the security system.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the claims of US10057172B2 and Scalisi, to modify the selection as disclosed by the claims of US10057172B2, to be based on a logical rule as disclosed by Scalisi. The motivation for only doing so is that it increases flexibility thus allowing for improved optimization. Therefore, it would have been obvious to combine the claims of US10057172B2 with Scalisi to obtain the invention as specified in the instant claim.
Regarding claim 8, the claims of US10057172B2 disclose all the features of the parent claim. 
US10057172B2 does not explicitly disclose ““wherein the selecting is performed in accordance with the logical rule.””
However, Scalisi discloses the missing feature ““wherein the selecting is performed in accordance with the logical rule.”” ([para 0314]: “In some cases, the computing device recognizes the name of the network of the security system, automatically joins the network of the security system, and transmits the name and password of the target network to the security system.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the claims of US10057172B2 and Scalisi, to modify the selection as disclosed by the claims of US10057172B2, to be based on a logical rule as disclosed by Scalisi. The motivation for only doing so is that it increases flexibility thus allowing for improved optimization. Therefore, it would have been obvious to combine the claims of US10057172B2 with Scalisi to obtain the invention as specified in the instant claim.
Regarding claim 9, the claims of US10057172B2 disclose all the features of the parent claim. 
US10057172B2 further discloses “further comprising determining, by the processing system, a cellular network as the peer connectivity.” ([claim 1]: “via a cellular network”)
Regarding claim 10, the claims of US10057172B2 disclose all the features of the parent claim. 
US10057172B2 further discloses “further comprising determining, by the processing system, a congestion associated with at least one of the dual communications paths.” ([claim 2]: “further comprise receiving a congestion parameter representing traffic congestion in a local area network.”)
Claims 11 and 16 are similar to claim 1-2 with the differences being merely that claim 1-2 is directed towards a method while claim 11 and 16 are directed towards an apparatus with generic hardware implementing the method and a machine-readable medium that contains instructions that are used to perform the method. Thus, claims 11 and 16 are rejected for similar reasons to claim 1-2.
Similarly, claims 12 and 17 are similar to claims 3 and are rejected for similar reasons.
Similarly, claims 13 and 18 are similar to claims 4 and are rejected for similar reasons.
Similarly, claims 14 and 19 are similar to claims 5-6 and are rejected for similar reasons.
Similarly, claims 15 and 20 are similar to claims 7-8 and are rejected for similar reasons.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scalisi (US 20150049191 A1).
Regarding claim 1, the claims of Scalisi discloses:
“A method comprising: receiving, by a processing system including a processor, a message from a service identifying a proximity application;” ([para 0324]: “…using the doorbell 202 to send a wireless notification to the remotely located computing device 204 regarding the visitor…” ; [para 0497]: “If a visitor is detected at 2704, then the service provider 2604 may, at 2706, send a notification to one or more remote computing devices 2608, or mobile devices, based on current settings.”)
“executing, by the processing system, the proximity application;” ([para 0295]: “A simple software application can be used to launch the website in response to the user accepting a push notification.”)
“determining, by the processing system using the proximity application, dual communications paths to a sensory event notification system; and” ([para 0326]: “In some embodiments, the network connection mode comprises the remotely located computing device 204 transmitting the first password of the first wireless network 5560 directly from the remotely located computing device 204 to the doorbell 202 via the second wireless network 5556 to enable the doorbell 202 to communicate with the remotely located computing device 204 via the first wireless network 5560.”)
“selecting, by the processing system, a peer connectivity of the dual communications paths for communications with the sensory event notification system.” ([para 0314]: “In some cases, the computing device recognizes the name of the network of the security system, automatically joins the network of the security system, and transmits the name and password of the target network to the security system.”)
Regarding claim 2, Scalisi discloses all the features of the parent claim. 
Scalisi discloses the missing feature that the notification is received “from a cloud-based service” ([para 0448]: “Additionally, it should be noted that in some embodiments, the service provider computers 2604 may be executed by at least one virtual machine implemented in a hosted computing environment… A hosted computing environment may also be referred to as a cloud-computing environment.”
Regarding claim 3, the Scalisi discloses all the features of the parent claim. 
Scalisi further discloses “wherein the sensory event notification system comprises a security system including a controller, wherein the dual communications paths include the controller of the security system.” ([para 0314]: “In some cases, the computing device recognizes the name of the network of the security system, automatically joins the network of the security system, and transmits the name and password of the target network to the security system.”)
Regarding claim 4, Scalisi discloses all the features of the parent claim. 
Scalisi further discloses “further comprising facilitating, by the processing system, the dual communications paths to the security system via a wide area network and a local area network.” ([para 0252]: “The wireless communication 230 can include the following communication means: radio, WiFi (e.g., wireless local area network)…”)
Regarding claim 5, Scalisi discloses all the features of the parent claim. 
Scalisi further discloses “wherein the proximity application executes on a wireless device, and further comprising determining, by the processing system, the peer connectivity of the wireless device to the security system.” ([para 0314]: “In some cases, the computing device recognizes the name of the network of the security system, automatically joins the network of the security system, and transmits the name and password of the target network to the security system.”)
Regarding claim 6, Scalisi discloses all the features of the parent claim. 
Scalisi further discloses “further comprising receiving, by the processing system, a wireless network broadcast by the security system.” ([para 0312]: “In some embodiments, a security system creates its own wireless network (e.g., WiFi network) with a recognizable network name (e.g., a service set identifier). Software can provide setup instructions to the user via a computing device, in some cases, upon detecting a new wireless network with the recognizable network name.”
Regarding claim 9, Scalisi discloses all the features of the parent claim. 
Scalisi further discloses “further comprising determining, by the processing system, a cellular network as the peer connectivity.” ([para 0326]: “In some embodiments, the doorbell 202 indirectly communicates with the remotely located computing device 204 via … a cellular communication network…”)
Regarding claim 10, Scalisi discloses all the features of the parent claim. 
Scalisi further discloses “further comprising determining, by the processing system, a congestion associated with at least one of the dual communications paths.” ([para 0416-0417]: “Several embodiments include methods to address network congestion and low data transmission rates… Step 800 can include determining if a data transmission rate is insufficient to avoid communication issues (e.g., delayed transmission, blocked transmission).”)
Claims 11 and 16 are similar to claim 1-2 with the differences being merely that claim 1-2 is directed towards a method while claim 11 and 16 are directed towards an apparatus with generic hardware implementing the method and a machine-readable medium that contains instructions that are used to perform the method. Thus, claims 11 and 16 are rejected for similar reasons to claim 1-2.
Similarly, claims 12 and 17 are similar to claims 3 and are rejected for similar reasons.
Similarly, claims 13 and 18 are similar to claims 4 and are rejected for similar reasons.
Similarly, claims 14 and 19 are similar to claims 5-6 and are rejected for similar reasons.



Allowable Subject Matter
Claim 7-8 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, of the closest prior arts Scalisi (US 20150049191 A1) discloses all the features of the parent claim. However, Scalisi does not disclose “identifying, by the processing system executing the proximity application, a logical rule regarding the selecting” within the context that the selection is between dual paths determined by a proximity application. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 7 obvious, over any of the prior art of record, alone or in combination. Claim 8 depends on claim 7 and contains allowable subject matter for similar reasons. Claims 15 and 20 are similar to claims 7-8 and contain allowable subject matter for similar reasons.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412